DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-12, 14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Harkness [US20160163217], in view of HUR [US20100070932].
Regarding claim 1, Harkness discloses a method for providing training on a vehicle (abstract), the method comprising: 
acquiring, using processing circuitry ([0192], “instructing a processor to perform such method”), one or more alert modes associated with advanced driver assistance systems of the vehicle, the advanced driver assistance systems including at least a driver attention system ([0167], “warnings for the various types of distractions with varying intensities of cognitive load”, [0047], “Using a graphic user interface designed to allow for 6 (or more) camera functionality, in some ways similar to I-Max surround video, allows a psychometric assessment of gap analysis, visual cognition and hazard detection/divided attention” [0164], “In this embodiment, one or more interactive simulation activities comprise increased cognitive load for a trainee by introducing an in-vehicle alarm/warning component to visual awareness, gap analysis and/or hazard detection simulations (described elsewhere herein) in order to train proactive and reactive driver responses (to and during warning alarms) that disarm the warning signals (e.g., by positioning the vehicle safely out of danger)”); 
controlling, using the processing circuitry, one or more alert devices as a function of the first alert mode to simulate the first alert mode inside the vehicle; and outputting, using the processing circuitry, information to a user associated with the first alert mode via one or more output devices ([0164], “In-Vehicle Warning Systems Activity 1204 comprises one or more interactive simulation activities designed to heighten a trainee's ability to drive safely using advantages provided by technology embedded within a motor vehicle (e.g., back-up cameras, blind spot indicators, collision-avoidance warnings, collision-avoidance auto-correct features, lane-departure warnings, lane-departure auto-correct features, electronic stability control mechanisms) and provide the trainee practice in reacting safely to warnings or auto-corrections within various driving scenarios” and [0165], “during a simulated driving scenario, one or more auditory and/or visual impending collision alert(s) can be triggered”),
wherein an intensity of an alert corresponding to the information is proportional to a priority level of the alert ([0165], “For example, during a simulated driving scenario, one or more auditory and/or visual impending collision alert(s) can be triggered (e.g., a blind spot indicator light illuminates, and/or an auditory beeping begins) which become(s) more intense over a period of time (e.g., 3 second)”).
However, Harkness does not disclose the training being provided inside a vehicle, and controlling the alert devices inside the vehicle for the simulation. Harkness also does not disclose accepting, using the processing circuitry, selection of a first alert mode via an input device of the vehicle, wherein the first alert mode is selected from the one or more alert modes.
Nevertheless, HUR teaches training on a vehicle provided inside a vehicle for the simulation (Fig. 1, [0034], “As shown in FIG. 1, the control panel 10 is disposed in a center portion of an instrument panel of the vehicle V”, and [0038], “the interactive tutorial control of the illustrated embodiment can be applied to operations of any functions performed by the vehicle on-board device including, but not limited to, the navigation control, display control, audio control, climate control and phone control”). HUR also teaches accepting, using the processing circuitry, selection of a training mode via an input device of the vehicle, wherein the training mode is selected from the one or more training modes ([0040], “When the user selects the interactive training mode by operating the user input interface (e.g., by operating the multi-function controller 11 in the control panel 10), the control unit 100 is preferably configured to show a list of the systems for which the interactive training is available. For example, FIG. 4 shows an example of a display screen for prompting the user to select one of the options (e.g., the navigation system, the audio system, the phone system, the vehicle system, and others) for which the interactive training is provided. In this example, the user selects the interactive training for the navigation system”).
And Harkness teaches that multiple training modules can be organized differently during a training session if desired ([0059], and [0191], “training and practice can be provided by presenting training modules to trainees in an order different from that described herein for preferred embodiments”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Harkness, to have the training on a vehicle provided inside a real vehicle, as disclosed by HUR, in order to provide a specific vehicle driving training for the particular vehicle that is going to be driven for better training result; and also have the interface to allow the users to select a training mode from one or more training modes, as disclosed by HUR, in order to provide the users the flexibility to finish the training modes in an order that they prefer to make the training more comfortable.
Regarding claim 2, the combination of Harkness and HUR discloses the method of claim 1, wherein the one or more alert devices include at least one of a haptic device, a visual alert device, and an auditory alert device (Harkness, [0165], “during a simulated driving scenario, one or more auditory and/or visual impending collision alert(s) can be triggered”).
Regarding claim 4, the combination of Harkness and HUR discloses the method of claim 1, wherein the advanced driver assistance systems include at least one of a lane keep assist and warning system, a blind spot detection system, a forward crash warning system, a parking assist system, an automatic braking system, a lane change assist system, a rear cross traffic alert system, a pedestrian detection system, an animal detection system (Harkness, [0164], “advantages provided by technology embedded within a motor vehicle (e.g., back-up cameras, blind spot indicators, collision-avoidance warnings, collision-avoidance auto-correct features, lane-departure warnings, lane-departure auto-correct features, electronic stability control mechanisms) and provide the trainee practice in reacting safely to warnings or auto-corrections within various driving scenarios”).
Regarding claim 6, the combination of Harkness and HUR discloses the method of claim 1, further comprising: determining an alert mode status associated with each of the one or more alert modes; and updating a training status based on the alert mode status of each of the one or more alert modes (Harkness, [0129], “a trainee must successfully complete a pre-established number of these simulated driving scenarios to progress to a new module”).
Regarding claim 7, the combination of Harkness and HUR discloses the method of claim 6, further comprising: serving the training status to an external device (Harkness, [0049], “As a prerecorded driver scenario progresses, scenes visible through the windshield and through each mirror change in corresponding fashions”).
Regarding claim 8, the combination of Harkness and HUR discloses the method of claim 1, wherein the one or more output devices include at least one of a head up display and a multimedia head unit (Harkness, [0052], “Audiovisual device 1501 and computing device 1502 can each be a personal computer, a laptop, or any communications-enabled mobile device with a user interface such as a smart television, a smart phone, a personal digital assistant (PDA), a media device (e.g., the iPod or iPod Touch from Apple, Inc), and electronic tablet (e.g., an iPad from Apple, Inc.), or an electronic reader device (e.g., a Kindle or Kindle DX from Amazon.com, Inc. of Seattle, Wash.)”).
Regarding claim 9, the combination of Harkness and HUR discloses the method of claim 1, wherein the information is in an audible format (Harkness, [0052], “Audiovisual device 1501” and [0165], “during a simulated driving scenario, one or more auditory and/or visual impending collision alert(s) can be triggered”).
Regarding claim 10, the combination of Harkness and HUR discloses the method of claim 1, wherein the information is in a visual format (Harkness, [0052], “Audiovisual device 1501” and [0165], “during a simulated driving scenario, one or more auditory and/or visual impending collision alert(s) can be triggered”).
Regarding claims 11-14 and 16-18, please refer to the claim rejections of claims 1-4 and 6-8.
Regarding claim 19, please refer to the claim rejection of claim 1.
Regarding claim 20, the combination of Harkness and HUR discloses the method of claim 1, wherein the information associated with the first alert mode includes an explanation of a trigger of the first alert mode (Harkness, [0171], “In various embodiments, a trainee is instructed in identification of specific warning signals used in his personal vehicle”).
Regarding claim 21, the combination of Harkness and HUR discloses the method of claim 1, wherein controlling the one or more alert devices inside the vehicle includes controlling the one or more alert devices inside the vehicle to simulate the first alert mode inside the vehicle before the user drives the vehicle (HUR, [0062], “the vehicle on-board device of the illustrated embodiment, the user is provided with step-by-step interactive instructions on how to use the prescribed functions of the vehicle on-board device. The interactive step-by-step instructions can be performed by using the existing user interface device (e.g., the control panel 10, the steering switch unit 20, the microphone 30, the display device 40 and the audio speaker 50) provided in the vehicle V. Therefore, the vehicle on-board device according to the illustrated embodiment can guide the user to learn the various functions of the on-board device at the user's convenience”).
Regarding claim 22, please refer to the claim rejection of claim 21.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejections under 35 U.S.C. 103 have been considered but are moot in view of new citations from the prior art ([0165], “For example, during a simulated driving scenario, one or more auditory and/or visual impending collision alert(s) can be triggered (e.g., a blind spot indicator light illuminates, and/or an auditory beeping begins) which become(s) more intense over a period of time (e.g., 3 second)”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715